            Case 6:19-cv-01155 Document 1 Filed 06/11/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case   No. 19- 01155
                                             )
$249,805.00 rN LNITED     STATES             )
CIIRRENCY, More or      less,                )
                                             )
                      Defendant.             )
                                             )

                         COMPLAINT FOR FORFEITURE IN REM

       Plaintitr, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordanoe with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                 NATTJRE OFTHEACTION

       l.      This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $249,805.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations of21 U.S.C. $ 841.

                                 TIIE DEFENDAI\T IN REM

       2.      The defendant property consists of: $249,805.00 in United States currency, more

or less, that was seized by the Kansas Highway Patrol on or about February 28, 2019 during a

traffic investigation ofa rented 2018 Chevrolet Malibu driven by Tilden Trotter III on I-70 at
              Case 6:19-cv-01155 Document 1 Filed 06/11/19 Page 2 of 6




 milepost 222 in Ellsworth County, in the District of Kansas. The currency is currently in the

custody ofthe United States Marshal Service.

                                  JI]RISDICTION AIID VENTJE

        3.      Plaintiffbrings this action in rem in its own right to forfeit and condemn the

defendant    prope(y. This   Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

        4.      This Coun has rz ren jurisdiction over the defendant property under 28 U.S.C.

 1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant

in rem pursuant to Supplemental Rule G(3)(b), which the plaintiffwill execute upon the property

pursuant to 28 U.S.C. $ 1355(d) and Supplemental Rule G(3)(c).

        5.      Venue is proper in this distriot pursuant to 28 U.S.C. S 1355(bX1), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                   BASIS FOR FORFEITURE

        6.      The defendant property is subjeot to forfeiture pursuant to 21 U.S.C. S 881(aX6)

because   it constitutes 1) money, negotiable instruments, securities and other things ofvalue

fumished or intended to be fumished in exchange for a controlled substance in violation of the

Controlled Substances Act; and./or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation ofthe

Controlled Substances Act.

        7.        Supplemental Rule G(2)(f) requires this complaint to state suffciently detailed

facts to support a reasonable belief that the government will be able to meet its bwden of proof
                 Case 6:19-cv-01155 Document 1 Filed 06/11/19 Page 3 of 6




at trial   .   Srrch facts and circumstances supporting the seizure and forfeiture     of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                          CLAIM FOR RELIEF

           WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice ofthis action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiffbe awarded its costs and

disbursements in this action; and for such other and further reliefas this Court deems proper and

just.

           The United States hereby requests that trial ofthe above entitled matter be held in the

City of Wichitq Kansas.

                                                          Respectfu   lly submitted,




                                                          coLIN D. WOOD,      #19800
                                                          Special Assistant United States Attomey
                                                          1200 Epic Center, 301 N. Main
                                                          Wichita. Kansrs 67202
                                                          (316)269-6481
                                                          Fax (316'1269-6484
            Case 6:19-cv-01155 Document 1 Filed 06/11/19 Page 4 of 6




                                         DECLARATION

       I, Shawn Hernnaru Task Force Oflicer with the Drug Enforoement Administration in the

District ofKansas.

       I have read the contents ofthe foregoing Complaint for Forfeitur€, and the exhibit

thereto, and the statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty ofperjury that the foregoing is true and correct.

       Executedonthis     3   aay   of     June        .2org.




                                                     TFO Shawn Herrman
                                                     DEA
                   Case 6:19-cv-01155 Document 1 Filed 06/11/19 Page 5 of 6




                                                AFFIDAVIT
      I,             being first duly sworn, depose and states:
             Shawn Herrman,
1. TFO Herrman has been employed with the Kansas Highway Patrof
 (KHP) since January 2412, and has been cross-designated as a DEA
Task Force Officer since .Tune 20L7. My duties include
investigation of v.iolations of the Controfled Substance Act,
Title 21 of the United States Code and forfeitures thereto.
2. The information contained in this report is known to TFO
Herrman through personal direct knowledge, and,/or through a
review of offj-cial reports prepared by other faw enforcement
personnel. This report is submitted in support of federal-
forfeiture.
3. On February 28, 20L9, Kansas Highway Patrol Trooper ,fustin
Rohr stopped for a traffic violation a rented 201-8 Chevrolet
Mafibu on I-70 near milepost 222 in ElLsworLh County, in the
District of Kansas. The driver and sole occupant of the vehicfe
was Tilden TROTTER I1I.
4. During the event, the vehicle was searched. Troopers
focated $249,805.00 in U.S. currency inside four vacuum-sea.Ied
plastic bags, a.ll j-nslde of a blue duffel bag.
5. Trotter told Troopers that the currency belonged to him and
two other people that Trotter did not identify. Trotter said
that he was a financial advisor and was going ro aLLocate the
money into mutua.L funds and annuities. Trotter said that he has
rnade over $300,000.00 from selling 30,000 copies of his music,
but that he had not claimed that money on hj-s taxes nor had he
ever put the money into a bank. Trotter has a criminal history
involving controlled substances,
?         r ^r^-      ^+   --^+L^-   I ^^-{-   i ^h   -             €i 6d   drrr^
                                                                            uruY    Aaf Leu
                                                                                    uc   6^f Lrvrr
                                                                                               i
                                                          ^arr-.i                                ^h
canine alerted to the odor of controlled substances coming from
 h6 ^rr,,^h^r,
{-                     .Fr., a -.ma  ncrj- i f i arl rlr1ln .latecLion canine
qanarafelv     .a larl-p.l     |rl tha hlrre han          Tr.)^neJ ROhI' Said that                    he
too detected the odor of mariiuana comins from the blue duffel
bag   .


L Based upon the informacion set out above, the affiant has
probable cause to believe that the $249,805.00 in U.S. currency
            Case 6:19-cv-01155 Document 1 Filed 06/11/19 Page 6 of 6




seized by the Kansas Highway Patrol constitutes money, or other
things of value furnished, or intended to be furnished, in
exchange for a control-]ed substance or proceeds traceable to
such an exchange, or was used, or intended to be used, to
facilitate one or more violations of Title 21, U.S.C. S 841
et . seq.
     Accordingly, the property is subject to forfeiture pursuant
to Titl-e 21, U.s.c. SS 853 and 881.

                                          z?
                                         Shawn Herrman, TFO
                                         DEA

sworn   to   and subscribed before me this       -Ejo"o ot ffii,   zofg.




                 JASON R. WILKINS
                Notary Plblic - Stale
                                  2l-.
